DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a NON FINAL REJECTION in response to applicant’s claim amendments and arguments filed January 21, 2021.  Claims 1 and 12 are currently amended.  Claims 4 and 15 have been canceled.  Claims 1-3, 5-14, and 16-18 are pending review in this correspondence.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

	Response to Amendment
	Rejection of claims 1-3, 5, 7-13, and 15-17 as being unpatentable over Gorka (US 2009/0316519 A1) is maintained in view of applicant’s claim amendments and cancelation of claim 15.
	Rejection of claims 6 and 14 as being unpatentable over Gorka (US 2009/0316519 A1) and Kawanabe et al (USP 5,452,619) in view of Kubota et al (USP 5,679,575) is maintained.
Rejection of claim 18 as being unpatentable over Gorka (US 2009/0316519 A1) and Kawanabe et al (USP 5,452,619) in view of Aoki (US 2014/0118747 A1) is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant recites a new claim limitation stating “…then the leading end of the pipette tip is moved to the position A in the region where the substance with a relatively high specific gravity in the specimen inside the container is concentrated on a lower side of the container by the pipette mover without discharging the drawn specimen…” (claim 1) and “…then moving the leading end of the pipette tip to position A in the region where the substance with a relatively high specific gravity in the specimen inside the container is concentrated on a lower side of the container by the pipette mover without discharging the drawn specimen…” (claim 12).  There is no recitation in the specification that supports these newly claimed limitations, specifically that the movement of the pipette tip back to position A is done without discharging the drawn specimen.
Claims 2, 3, 5-11, 13, 14, and 16-18 are ultimately dependent on claims 1 and 12, and thus, inherit the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With respect to claims 1 and 12, the applicant recites a new claim limitation stating “…then the leading end of the pipette tip is moved to the position A in the region where the substance with a relatively high specific gravity in the specimen inside the container is concentrated on a lower side of the container by the pipette mover without discharging the drawn specimen…” (claim 1) and “…then moving the leading end of the pipette tip to position A in the region where the substance with a relatively high specific gravity in the specimen inside the container is concentrated on a lower side of the container by the pipette mover without discharging the drawn specimen…” (claim 12).  These limitations follow a description of the drawn specimen being discharged after the pipette tip is moved to a position B, and as such, it is unclear how the already discharged specimen is intended to not be discharged once the pipette tip is moved back to position A when it has already been discharged.  There is no additional limitation that recites that the substance with a relatively high specific gravity is re-aspirated either prior to or after movement of the pipette tip back to position A after dispensing of the substance at position B.  Thus, it is unclear if the applicant is intending to claim that an additional substance from a different position is aspirated prior to movement of the pipette tip back to position A, or if there is some other step that has not been recited to precede moving a pipette tip with an additional drawn specimen back to position A without discharging said drawn specimen.
Claims 2, 3, 5-11, 13, 14, and 16-18 are ultimately dependent on claims 1 and 12, and thus, inherit the same deficiencies.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 17 are dependent upon claim 15, which has been canceled.  For the purposes of examination, it will be interepted that these claims should be dependent upon claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorka (US 2009/0316519 A1) in view of Kawanabe et al (USP 5,452,619).
With respect to claim 1, Gorka discloses mixing liquids together, the apparatus comprising:
A metering needle (1) that draws or discharges a specimen (liquid 3) inside a container (sample vessel 2);
An undisclosed means of moving the metering needle (discussion throughout the specification about moving the metering needle to various heights relative to the sample vessel, See Para. 0031), 
Wherein a specimen is stirred when a pipette draws at least part of a specimen inside the container in a state after a leading end of the pipette tip is moved to a position A (end position E, see Fig. 1b) on a lower side of the container by the metering needle moving means, and then the pipette discharges the drawn specimen to the inside of the container in a state after the leading end of the pipette tip is moved to a position B (starting position S) above the position A (See Figs. 1a-d’ and Paras. 0031-0035), and then the leading end of the pipette tip is moved to the position A in the region where the substance with a relatively high specific gravity inside the container is concentrated on a lower side of the container by the pipette mover (See claims 1-3 of Gorka for discussion of steps is aspiration and dispensing being repeated with one or more further liquids; also see 112(b) rejection above).

Kawanabe teaches the use of an apparatus for pipetting a blood sample, wherein the apparatus (30) includes a pipette (nozzle portion 32, See Fig. 2) that allows a pipette (disposable tip 36) to be detached therefrom (See Col. 4, lines 14-29) for the purpose of reducing cross-contamination between samples, 
A pipette mover (XYZ robot 34) that is composed of an X drive portion 34x, a Y drive portion 34y, and a Z drive portion 34z to which an elevator (38) is provided with the nozzle connected so as to be movable in three dimensions (See Col. 4, lines 30-35); and
A controller (control unit 84) that controls the pipette and the pipette mover (See Col. 5, lines 14-33).  
It would have been obvious to one ordinary skill in the art at the time of filing to incorporate the removable tip, nozzle portion, and automation of Kawanabe into the system of Gorka to reduce the potential for cross-contamination throughout the system while automation allows for more precise aspiration and dispensation of select sample/diluent volumes.
With respect to the limitation of the pipette tip height being more than 0 mm and 15 mm or less apart from the liquid surface of the specimen inside the container, it is being interpreted that the XYZ robot of Kawanabe would be capable of actuating movement a distance that is programmed by a user.  Additionally, it is deemed that both Gorka and Kawanabe reasonably teach the movement of the metering needle and dispensing nozzle, respectively.  Although the specific distance moved by each dispenser is not disclosed in either Gorka of Kawanabe, the examiner has found that the specification In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the pipette height upon dispensing of the drawn specimen, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus of combined Gorka and Kawanabe with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
The applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though the applicant’s modification may result in great improved utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions that one of ordinary skill in the art would find obvious for the purposes of merely changing the dimensions to obtain different results.  Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that this ratio is rather arbitrary and thus obvious over the prior art.  See MPEP 2144.05(II)(III).

With respect to claim 3, Gorka discloses and depicts that the metering needle is located above a liquid surface of the specimen inside the container during discharge of the drawn specimen (See Figs. 1b-d and Para. 0041).
With respect to claim 5, Gorka depicts that the drawn specimen is discharged to a central portion of the liquid surface of the specimen inside the container (See Figs 1a-d).
With respect to claim 7, Gorka depicts that the amount of specimen drawn or discharged by the metering syringe is 20% by volume or more of an amount of the specimen held in the container (See Figs. 1a-d).  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  It is the examiner’s position that the drawing would reasonably suggest to one of ordinary skill in the art that 20% or more by volume of an amount of the specimen held in the container can be drawn or discharged by a metering syringe.  Additionally, the volume of fluid that is drawn or discharged is a method of operation of the apparatus that does not affect its structure.  As held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), “the manner or method in which such machine is utilized is not germane to the issue of patentability of the machine itself.”  Nonetheless, the apparatus disclosed in Gorka contains all the necessary structure to perform the functions stated in claim 7 of the present application, and thus the claims are met.
With respect to claim 8, Gorka discloses that steps of mixing a liquid (or plurality of liquids) via steps 1a-d are repeated one or more further times.  Many liquids can be only very slowly pipetted by virtue of their physical properties such as viscosity, and possibly mix very poorly with other liquids, it is therefore desirable if the steps of sucking up and re-dispensing the liquid into the sample vessel are 
With respect to claims 9 and 10, the applicant should note that the claimed limitation does not describe features with specific patentable weight because the claimed language is drawn solely to a material worked upon by the apparatus (See MPEP 2115; In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  Nonetheless, the cited prior art would be capable of working on the claimed substance with different specific gravities (i.e. Kawanabe teaches pipetting a blood plasma component and a red blood cell component separated vertically in a blood sample, See abstract).
With respect to claim 11, the combination of Gorka and Kawanabe each teach that aspiration of the specimen inside the container takes place with the leading end of the pipette tip/metering needle towards the bottom of the container/sample vessel, which is where specimen with a higher specific gravity would settle (See Figs. 1b and Para. 0039 of Gorka for description of how the dispensing opening of the metering needle is in the end position E and Fig. 8, step 213 and Col. 8, lines 40-48 for description of how the distal end of the nozzle tip is lowered from an upper position so that its distal end is positioned in a diluent at a predetermined distance from the bottom of the container 66).
With respect to claim 12, Gorka discloses a method of metering and mixing comprising:
Stirring a specimen (liquid 3) inside a container (sample vessel 2) by drawing at least part of the specimen inside the container by a pipette (metering needle) draws at least part of a specimen inside the container in a state after a leading end of the pipette is moved to a position A (end position E, see Fig. 1b) on a lower side of the container, discharging the drawn specimen by the pipette in a state after the leading end of the pipette tip is moved to a position B (starting position S) above the position A (See Paras. 0037-0041), and then moving the leading end of the pipette tip is moved to the position A in the region where the substance with a relatively high specific gravity inside the container is concentrated on a lower side of the container by the pipette mover (See claims 1-3 of Gorka for discussion of steps is 
Gorka fails to disclose the specifics of a pipette with a removable pipette tip (teaches a metering needle), or the subsequent step of detecting an analyte contained in the stirred specimen.  Gorka does discuss that homogeneous mixing of samples is desirable before analysis methods (See Para. 0002).
Kawanabe teaches the use of an apparatus for pipetting a blood sample, wherein the apparatus (30) includes a pipette (nozzle portion 32, See Fig. 2) that allows a pipette (disposable tip 36) to be detached therefrom (See Col. 4, lines 14-29) for the purpose of reducing cross-contamination between samples, and that after all of the blood samples have been pipetted, a microplate containing the diluted samples can be moved to a subsequent apparatus for blood type testing (See Fig. 10 and Col. 4, line 52 col 5, line 2).
It would have been obvious to one ordinary skill in the art at the time of filing to incorporate the removable tip, nozzle portion, and detection step of Kawanabe into the method of Gorka to reduce the potential for cross-contamination throughout the system prior to analysis of desired characteristics of an analyte contained in the diluted sample.
With respect to claim 13, Gorka discloses and depicts that the metering needle is located above a liquid surface of the specimen inside the container during discharge of the drawn specimen (See Figs. 1b-d and Para. 0041).
With respect to claim 16, the combination of Gorka and Kawanabe teaches that the specimen contains a plurality of substances with different specific gravities, such as wherein the specimen is blood or diluted blood (Kawanabe teaches pipetting a blood plasma component and a red blood cell component separated vertically in a blood sample, See abstract and Fig. 10).
  With respect to claim 17, the combination of Gorka and Kawanabe each teach that aspiration of the specimen inside the container takes place with the leading end of the pipette tip/metering needle .

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorka (US 2009/0316519 A1) and Kawanabe et al (USP 5,452,619) in view of Kubota et al (USP 5,679,575).
	Refer above for the combined teachings of Gorka and Kawanabe.
	The combination fails to disclose the speed or rate at which the drawn specimen is discharged during the stirring operation.
	Kubota teaches a particle measuring apparatus and associated method of use, wherein a specimen liquid may be diluted by two reagents prior to transferring the mixture to a particle measuring section.  For example, following the measurement of the erythrocytes, the remainder of a blood sample, 220 µL, is supplied into the mixing section (at a discharge rate of 55 µL/sec.; for a discharge time period of four seconds).  At the same time, in order to dilute 4 times the specimen liquid, 17.6 µL of the reagent 2 and 642.4 µL of the reagent 3 are supplied into the mixing section by the reagent dispensing means (for the reagent 2 at a discharge rate of 4.4 µL /sec. and for the reagent 3 at a discharge rate of 160.6 
µL /sec., both for a discharge time period of four seconds).  Then the specimen liquid and reagent are also transferred to the particle measuring section and a desired measurement of the leukocytes is performed (See Col. 4, line 52 – Col. 5, line 11).  By controlling the discharge rate of the reagent dispensers, a desired dilution of the specimen with the reagents can be selected from a wide range of dilutions.  That can meet various requirements in the dilution of the specimen (See Col. 11, lines 53-57).
.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorka (US 2009/0316519 A1) and Kawanabe et al (USP 5,452,619) in view of Aoki (US 2014/0118747 A1).
Refer above for the combined teachings of Gorka and Kawanabe.
The combination fails to teach that detection is performed by surface plasmon-field enhanced fluorescence spectroscopy (SPFS) during the detecting step.
Aoki teaches the use of a surface plasmon-field enhanced fluorescence spectroscopy measurement device (hereafter referred to as an SPFS device) using a principle of a surface plasmon excitation enhanced fluorescence spectroscopy (SPFS: Surface Plasmon-field enhanced Fluorescence Spectroscopy) for the fields of a medical care and biotechnology for instance (See Para. 0002).  A solution sending pump 14 is attached to the upper part of the pipette 22.  The solution sending pump 14 is communicated with a control part 12.  In accordance with a command from the control part 12, the solution 16 that has been held in the pipette 22 can be discharged to the fine flow passage 2 by an operation of a plunger 24 of the solution sending pump 14 via an air (an air damper) 26 that is a driving gas, or the solution 16 that has been stored in the fine flow passage 2 and a mixing part 20 can be sucked to the pipette 22 (See Para. 0128).  The mixing part 20 is provided with a cross sectional shape that is larger than that of the flow passage of the fine flow passage 2.  By this configuration, in the case in which the solution 16 is made inflow into the mixing part 20, a flow of the solution 16 that has been flowing in a laminar flow state becomes turbulent, and the solution 16 that has been stored in the mixing part 20 is stirred.  As a result, even in the case in which the solution 16 passes over the detection 
It would have been obvious to one of ordinary skill in the art to utilize any detection means, such as SPFS as described by Aoki, to detect a desired characteristic of a sample to obtain the most accurate results about said characteristic.

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive.
APPLICANT ARGUES: In the present invention, after discharging the drawn specimen at the position B, the drawn specimen is not further discharged while moving the leading end of the pipette tip to the position A. As a result, the drawn specimen having a large specific gravity can be sufficiently added to the upper portion of the specimen in the container, therefore, a sufficient stirring can be achieved by a self-weight effect. That is, the continuous discharge while moving the leading2 LEGAL\50956962\1Attorney Docket # 6190-12PUS/420818end of the pipette chip to the position A is not preferable, and it is important to separate the discharge process from the pipette movement process. 
As disclosed, 
control section 150 controls pipette 132 and pipette moving section 133 so as to stir the specimen by causing pipette 132 to draw at least part of a specimen inside container 131 in a state after the leading end of pipette tip 138 is moved to position A on a lower side of container 131 by pipette moving section 133, and then the pipette to 
When a specimen inside container 131 is stirred, control section 150 may switch as needed, in accordance with the type or the amount of the specimen, the number of times pipette 132 repeats drawing and discharging of the specimen, and/or positions of the leading end of pipette tip 138 when the specimen is drawn or discharged. 

(Publication at paras. [0067], [0068]). Control section 150 controls pipette moving section 133 
to cause the leading end of pipette tip 138 to move to position B above position A. Control section 150 controls liquid feed pump driving section 134 to cause pipette 132 to discharge the drawn specimen to the inside of container 131 while the leading end of pipette tip 138 is fixed at position B. (Publication at paras. [0079]).  As repeatedly mentioned in the Specification, the drawn sample is discharged while the leading end of the pipette tip is fixed. 
In contrast, Gorka discloses that after discharging the drawn specimen at the position B, the drawn specimen is further continuously discharged while moving the leading end of the pipette tip to the position A. As a result, the drawn specimen having a large specific gravity is added to the lower portion of the specimen in the container, therefore, the self-weight effect is reduced and a sufficient stirring cannot be achieved. 3 
LEGAL\50956962\1 Attorney Docket # 6190-12PUS/420818	In Gorka, "the dispensing operation is continued while the metering needle is moved in a vertical direction downwardly in the direction of the end position (E), and the dispensing operation ends when the dispensing opening of the metering needle is at the end position (E)." (Gorka at Abstract). 

dispensing a volume of a liquid or a plurality of volumes of a plurality of liquids from a metering needle into a sample vessel, wherein the operation of dispensing the liquid or liquids from the metering needle begins when the dispensing opening of the metering needle is at a starting position (S), the dispensing operation is continued while the metering needle is moved in a vertical direction downwardly in the direction of an end position (E), and the dispensing operation ends when the dispensing opening of the metering needle is at the end position (E),
***
d) dispensing the volume of liquid which has been sucked up from the dispensing needle, wherein the dispensing operation begins when the dispensing opening of the metering needle is at the starting position (S), the dispensing operation is continued while the metering needle is moved in a vertical direction downwardly in the direction of the end position (E), and the dispensing operation ends when the dispensing opening of the metering needle is at the end position (E). 

Thus, Gorka fails to disclose that after discharging the drawn specimen at the position B, the drawn specimen is not further discharged while moving the leading end of the pipette tip to the position A. 
Kawanabe was not added to cure the deficiencies of the primary reference above but to show additional limitations, which even if they were to show, do not cure the deficiencies discussed above. 
EXAMINER’S RESPONSE: It is not clear from applicant’s current claims that, after discharging the drawn specimen at the position B, the drawn specimen is not further discharged while moving the leading end of the pipette tip to position A.  Applicant’s current claims 1 and 12 are being interpreted to read that specimen is aspirated into the pipette tip when the tip is at position A, the pipette tip with the drawn specimen is moved to position B, the aspirated specimen is discharged at a height above 0mm and below 15mm of the liquid surface of the specimen inside the container, and then the pipette tip is moved back position A, and once there, no further specimen is discharged.  As described in the 112(b) rejection above, it is unclear if this limitation is intended to have some additional language that would clearly define that the pipette tip has at least remnants of the specimen inside the tip when it is moved to position A.  Currently, the examiner maintains the positon, that, during repetition of this aspiration and dispense procedure, moving the pipette tip back to positon A with no remaining specimen contained in the tip suffices to read upon the newly added claim limitation.  Applicant should consider clarifying whether or not specimen is required to be remaining in the pipette tip during movement of the tip back to position A after dispensing the specimen at position B, and if there is some language in the specification that would further clarify this position, the applicant should consider incorporating it into the relevant claim(s).

APPLICANT ARGUES: “Further, as previously submitted and not addressed, the Office has not established that the pipette tip spacing is recognized as a result-effective variable except in the present specification in which the pipette tip is configured to discharge the drawn specimen with the leading end of the pipette tip being more than 0 mm and 15 mm or less from the liquid surface of the specimen inside the container” (See Pgs. 4-5 of applicant arguments filed February 12, 2021).
EXAMINER’S RESPONSE: Applicant should review paragraphs 0031-0042 of Gorka, which clearly describes a method of metering and mixing liquids.  Said method utilizes movement of a metering needle comprising a liquid 4 into a sample vessel to aspirate a liquid 3 into the metering needle, moving said mixture to a starting position S which is above a maximum filling height F of a sample vessel, and then initiating an addition operation, wherein the metering needle is moved into the sample vessel while the mixture is dispensed.  Fig. 1d of the current invention demonstrates that, at a certain point during dispensing, the metering needle is positioned right above the surface of the dispensed mixture while not being immersed in said liquid.  Additionally, Paras. 0039-0040 of Gorka discloses that, “Although in most applications good mixing of the liquids 3 and 4 is already achieved by dispensing of the liquid 4, with simultaneous movement of the metering needle 1 into the sample vessel 2, differences in concentration can still prevail in the sample vessel 2, depending on the respective nature of the liquids.  For that reason a part of the liquid in the sample vessel is sucked up and dispensed again, in a further step…. After the operation of sucking up liquid the metering needle is moved out of the sample vessel again until the dispensing opening is at the starting position S. That is shown in FIG. 1c).  A large proportion of the volume of liquid of the mixture 6 is in the metering needle 1 and can again be dispensed into the sample vessel 2 while the metering needle 1 is moved into the sample vessel 2.”  Thus, Gorka clearly describes the dispensing of the fluid at various heights, including above the surface of the fluid, to achieve mixing of liquid 4 with liquid 3.  The examiner intends for this explanation of the comparison of the result of the mixing action described in Gorka, in combination with the applied criticality rejection, to fully address applicant’s contention that the pipette tip spacing, in combination with the applied criticality rejection, is a novel feature of the claimed invention.  Applicant should consider the incorporation of language that more clearly defines when liquid is and is not aspirated and dispensed relative to the claimed positions; the current language does not preclude aspiration and/or dispensing to take place in-between positions, or at completely new positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        August 14, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798